Citation Nr: 0214724	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  99-24 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

As indicated in the decision which follows, the Board has 
determined that new and material evidence sufficient to 
reopen the appellant's claim for benefits has been submitted.  
However, a determination on the underlying issue of 
entitlement to service connection for post-traumatic stress 
disorder will be deferred.  In this regard, the Board is 
undertaking additional development on the issue of 
entitlement to service connection for post-traumatic stress 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903)).  After giving the notice 
and reviewing the appellant's response thereto, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The appellant's claim for service connection or post-
traumatic stress disorder was finally denied in a January 
1994 rating decision.

2.  Evidence added to the record since the unappealed January 
1994 decision bears directly and substantially upon the 
subject matter now under consideration and, when considered 
alone or together with all of the evidence, both old and new, 
has a significant effect upon the facts previously 
considered.



CONCLUSION OF LAW

Evidence received since the unappealed January 1994 rating 
decision, which denied the appellant's claim of entitlement 
to service connection for post-traumatic stress disorder, is 
new and material, and the claim for this benefit is reopened.  
38 U.S.C.A. §§  5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104, 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, and 5107).  In light of the Board's 
favorable decision, with respect to finding that new and 
material evidence has been submitted to reopen the 
appellant's claim for service connection for post-traumatic 
stress disorder, the Board concludes that the VA has complied 
with the VCAA as it relates to the reopening of the 
appellant's claim.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for 
disease that was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The evidence of record at the time of the January 1994 
decision by the RO is briefly summarized. 

In January 1994, the RO denied service connection for post-
traumatic stress disorder (PTSD).  This determination was 
predicated upon a finding that the evidence did not show a 
current diagnosis of PTSD, verified in service stressors, or 
a relationship between any current psychiatric disorder and 
the appellant's period of service.  The record shows the 
appellant was notified of the rating determination by letter 
dated in January 1994.  The appellant did not perfect a 
timely appeal relative to this rating decision.  Accordingly, 
the January 1994 decision is final. 38 U.S.C.A.  
§ 7105.  However, the appellant may reopen his claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration and, when considered in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed.Cir. 1998), the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence received since the January 1994 decision 
includes stressor statements, and VA clinical reports that 
document hospitalization in 1993, and outpatient treatment 
for psychiatric complaints evaluated as PTSD between 2000 and 
2001.  Also received were service personnel records that 
document the appellant served aboard the USS Coral Sea from 
September 1969 to December 1970.  A service department report 
contains the history of the ship aboard which the appellant 
served, and documents activities that occurred during the 
pertinent period.

The appellant has provided statements and testimonial 
evidence concerning the onset and continuity of 
symptomatology related to his PTSD condition.  The Board must 
presume the credibility of this evidence for purposes of 
determining whether new and material evidence has been 
submitted.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The Board finds that the new evidence bears directly and 
substantially on the issue under consideration in that it 
documents for the first time a diagnosis of post-traumatic 
stress disorder.  Therefore, the Board finds that the 
additional evidence is new and material and the appellant's 
claim for entitlement to service connection for PTSD is 
reopened.


ORDER

New and material evidence has been submitted to reopen the 
claim for entitlement to service connection for post-
traumatic stress disorder.  To this extent only, the appeal 
is granted.



		
	ROBERT P. REGAN	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

